Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance:  The combination of structure present in claim 1 was not found in the prior art of record. In particular, the limitation “wherein in the welded seam the fibers of the yarn are fused to leave marginal or no capillary function yet maintaining the knitted or woven structure, thus rendering the welded seam flame retardant” in combination with the other structure present in claim 1 was not found in the prior art of record.  Specifically, Vion teaches a fire retardant cushion comprised of a body, a first flap and a second flap extending from the body wherein the first and second flap are welded together to form a seam.  Vion does not teach the fibers of the yarn within the welded seam fused such that to leave marginal or no capillary function.  Subsequent Applicant’s amendments, Examiner reconsidered these references and conducted an updated, thorough search of the body of prior art. However, Examiner found no single disclosure previously relied upon or subsequently discovered, that taught “every element required by the claims under its broadest reasonable interpretation” [MPEP § 2131] to make a 35 USC § 102 rejection. Furthermore, although the available prior art teaches some of the individual elements of the recited claims, Examiner did not find every element taught by the art discovered, much less find it obvious to combine what elements were taught [MPEP § 2142] to make a 35 USC § 103 rejection.


Response to Arguments
Applicant’s arguments, see page 6, filed 03/02/2021, with respect to 35 USC 112(b) rejection of claim 11 have been fully considered and are persuasive.  The rejection of claim 11 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T COBLE whose telephone number is (303)297-4502.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.T.C./Examiner, Art Unit 3673                                                                                                                                                                                                        

/ERIC J KURILLA/Primary Examiner, Art Unit 3619